Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 31-32 are rejected under 35 U.S.C. 102a2 as being anticipated by Samavati (20140267261).
Regarding claim 1, Samavati discloses A computer-implemented method for processing data defined with respect to a spherical surface (Earth system is composed of spherical surface), comprising:
with a processor (one processor that is configured to provide a Digital Earth system,  paragraph 0034), 
assigning a target cell (origin cell is selected for the tessellation, Abstract) on the spherical surface to an associated spherical data value;
establishing a grid that covers at least a portion of the spherical surface embedding at least a portion of the grid on a planar surface (Discrete Global Grid System (DGGS), paragraph 0013); and determining a cell in the embedded grid corresponding to the assigned target cell on the spherical surface (refer to Fig. 1).

a processor configured to store location based data based on an embedding of a spherical grid into a planar grid (refer to claim 1 rejection, a digital Earth system uses spherical grid into a planar grid, 3D-2D).
Regarding claim 32, Samavati discloses wherein a location associated with each data item is stored as one or more integer values (integer based identifier, paragraph 0015).
Claims 35-44 are rejected under 35 U.S.C. 102a2 as being anticipated by Purss (WO2018136996A1)(20140267261).

    PNG
    media_image1.png
    942
    1483
    media_image1.png
    Greyscale

Regarding claim 35, Purss discloses a method of three-dimensional indexing (see title of invention), comprising:
defining a plurality of concentric shells (see Fig. 4); 
establishing at least one cell on each of the shells; and 

Regarding claim 36, Purss discloses further comprising assigning an index to the at least one location based on the corresponding cells on each of the shells (Unique Hierarchical Index, title).
Regarding claim 37, Purss discloses wherein the shells are concentric spherical shells, and the cells on each of the shells are hexagonal (There are three (3) main types of cell shape used to construct a "surface" DGGS (triangles 111, squares 112 and hexagons 113, paragraph 0043).
Regarding claim 38, Purss discloses wherein the cells on each shell have a common area, and cells on different shells have different areas.
Regarding claim 39, Purss discloses storing a location in a memory or other computer-based storage based on the assigned index (method of indexing provides a way to map three-dimensional geospatial data to a one-dimensional array representation on a computer data storage device that preserves the local spatial relationships of the data, paragraph 0024).
Regarding claim 40, Purss discloses computer-implemented method for processing data defined with respect to an origin point in three-dimensional space, comprising:
with a processor (A computer-implemented method for extending a two-dimensional hierarchical series of polyhedral tessellations of the Earth's surface (known as "surface" Discrete Global Grid Systems) to define a three- dimensional/volumetric hierarchical series of polyhedral tessellations of the Earth, claim 1)

choosing a discrete global grid indexing system defined for a discrete global grid system formed by the sequence of discrete global grids on the progressively larger or smaller spherical shells; and 
assigning a target location in the three-dimensional space to a corresponding index on a spherical shell.
Regarding claim 41, Purss discloses computer-implemented method of claim 40, wherein the discrete global grid system is an icosahedral hexagonal system. (icosahedron, paragraph 0007)( hexagonal or a mix of these shapes, paragraph 0008).
Regarding claims 42-43, Purss discloses computer-implemented method of claim 41, wherein the discrete global grid system indexing is a hierarchical integer indexing (indexing 2020, 2010, 2000 etc., see title and Fig. 4).
Regarding claim 44, Purss discloses wherein a location associated with each data item is stored as one or more integer values (defined by an integer multiple of the Earth's volume and whereby each DGGS voxel is referenced by an indexing schema, paragraph 0023).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17, 20-21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne (WO2018033508) in view of Samavati (20140267261).
Regarding claims 12-13, 23, Byrne discloses a navigation system and method (see Fig. 54A below), comprising:

    PNG
    media_image2.png
    780
    1355
    media_image2.png
    Greyscale

a position receiver situated to detect a plurality of location signals (navigation 5415); 
a processor coupled to the position receiver to (controller 5410 or processor 5406): 
establish a location based on the detected location signal (a GPS, paragraph 0178); 
assign the established location to a cell in an array of cells (use of grid cell, paragraph 0141), wherein the arrays of cells includes cells situated on a path (path planning, title) defined by an embedding of a spherical surface (systems to construct 2D maps of example environments 608 using 3D-to-2D projections from the volumetric representation, paragraph 0096)(a system using volumetric to planar conversion suitable for use on Earth surface); and 
estimate a distance from the established location to a destination location based on the cell associated with the established location and a destination cell associated with the destination (Fig. 61B, path planning is from original location to a destination).
different resolutions (advantage of the invention). It would have been obvious to modify Byrne with Samavati by incorporating digital Earth system in order to support different resolutions and a more accurate of location representation.
Regarding claims 14, Byrne discloses wherein the distance is determined based on coordinates associated with the cells associated with the location and the destination (Byrne as modified with Samavati disclose a path planning system using digital Earth system which associates cells with destination.
Regarding claims 15, Byrne discloses wherein the position receiver is a GPS receiver (see rejection of claim 12 above).
Regarding claim 16, Byrne discloses wherein the processor is coupled to establish the hierarchical grid (the grid may be reduced to 2x2 or 4x4 tiles which can be hierarchically tested for connectivity,  paragraph 0141) based on an embedding of one or more spherical triangles onto a plane (triangle list, paragraph 0083).
Regarding claims 17, 25, Byrne discloses wherein the destination location is associated with a plurality of paths, and the estimated distance is a minimum distance of the distances defined by the plurality of paths (path planning implies shortest distance taken as the path).
Regarding claim 20, Byrne discloses wherein the location is established as a longitude and a latitude (latitude and longitude or other coordinate values may be provided, paragraph 0151).

Regarding claim 24, Samavati discloses wherein the cells are hexagonal (defining tessellation of hexagonal cells, Abstract).
Regarding claim 26, Samavati discloses the cells associated with the first location and the second location are assigned integer coordinates, and the distance is determined as an integer value based on the integer coordinates (integer based identifier, paragraph 0015).


Allowable Subject Matter
Claims 2-11, 18-19, 22, 27-30, 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov